ITEMID: 001-82533
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: SHOILEKOV AND OTHERS v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicants in application no. 61330/00 are Mr Liubomir Stanev Shoilekov and Mrs Vaskresia Petrova Shoilekova, Bulgarian nationals who were born in 1931 and 1937 respectively and live in Plovdiv. They were represented before the Court by Ms E. Nedeva and Mr M. Ekimdjiev, lawyers practising in Plovdiv.
The applicant in application no. 66840/01 is Mrs Sofka Dionisieva Semkova, a Bulgarian national who was born in 1925 and lives in Plovdiv.
The applicants in application no. 69155/01 are Ilia Georgiev Sinapov and Slavka Kostadinova Sinapova, Bulgarian nationals who were born in 1940 and 1946 respectively and live in Sofia. They were represented before the Court by Ms S. Maneva, a lawyer practising in Sofia.
The facts of the three cases under examination, as submitted by the applicants, may be summarised as follows.
The applicants acquired from the State apartments that had become State property by virtue of the nationalisations carried out by the communist regime in Bulgaria in 1947 and the following several years. The apartments had been nationalised without compensation.
After the adoption of the Restitution Law in 1992, in proceedings under section 7 of that law brought by the former pre-nationalisation owners, the applicants’ titles were declared null and void and they were ordered to vacate the apartments.
In 2000, it became possible for the applicants to obtain compensation from the State. Compensation was granted in the form of bonds which could be used in privatisation tenders and sold to brokers. Until the end of 2004 bonds were traded at price levels between 15 to 25% of their face value. Their price surged towards the end of 2004 and reached 100% and more of face value and then fell again. In May 2007, it became possible for persons who have not sold their bonds to obtain their full face value directly from the State.
The remaining relevant background facts have been summarised in the Court’s judgment in the case of Velikovi and Others v. Bulgaria, nos. 43278/98, 45437/99, 48014/99, 48380/99, 51362/99, 53367/99, 60036/00, 73465/01, and 194/02, 15 March 2007.
In the three cases under examination, the claims under section 7 of the Restitution Law were brought within the relevant one-year time limit after the adoption of that law in 1992.
The grounds on which the applicants’ titles were declared null and void and the relevant circumstances were as follows.
The courts found, in proceedings that ended by final judgment of the Supreme Court of Cassation of 14 March 2000, that the applicants had purchased the property at issue (a storey in a two-storey house) in 1981, at a time when one of the applicants owned another property which could satisfy the applicants’ housing need. It followed that the purchase had been in breach of the requirement that only persons who did not own other real property qualified to purchase State housing. In the course of the proceedings the courts also dealt with alleged irregularities in respect of tenancy orders dating from 1948 and the 1960s.
The applicants have not informed the Court whether they have received compensatory bonds or rented or purchased municipal housing.
The courts found, in proceedings that ended by final judgment of the Supreme Court of Cassation of 8 April 1998, that the apartment in question had exceeded in size the relevant limits fixed by legislation in respect of a three-member family, as the applicant’s at the time of the transaction (1960). The courts also found that in breach of the relevant law the apartment had not been offered for sale to the tenants who had been living therein, but directly to the applicant, as a former resistance fighter.
In 1999 the applicant unsuccessfully attempted to reopen the proceedings. She vacated the apartment on an unspecified date.
In October 1999 the applicant was temporarily provided with municipal housing for rent at fixed low rates. She remained there at least until October 2001.
In 2003 the applicant obtained compensatory bonds with face value 54,000 Bulgarian levs (BGN) (the equivalent of approximately EUR 27,500). The applicant has not informed the Court whether she had sold her compensatory bonds and if so at what price.
The courts, in proceedings that ended by final judgment of the Supreme Court of Cassation of 28 July 2000, found that the applicants had purchased the apartment at issue in November 1990, despite the Parliament’s decision of 17 August 1990 imposing a moratorium on sales of State and municipal property.
The applicants have not informed the Court whether they have received compensatory bonds or rented or purchased municipal housing.
The pre-nationalisation owners brought an action against the applicants on 3 June 1992. Between July and November 1992 the District Court held three hearings and admitted evidence.
The hearing listed for 17 March 1993 was adjourned as the applicants’ lawyer had been unable to attend. The next and last hearing was held on 20 April 1993.
By judgment of 2 July 1993 the District Court granted the claim against the applicants. They appealed.
The Regional Court held a hearing on 6 October 1993.
By judgment of 3 December 1993 the Regional Court quashed the lower court’s judgment and rejected the claim.
On 11 March 1994 the plaintiffs, the pre-nationalisation owners, submitted a petition for review (cassation) to the Supreme Court.
The Supreme Court held a hearing on 2 March 1995.
By judgment of 24 July 1995 the Supreme Court quashed the Regional Court’s judgment and referred the case back to that court.
In the renewed examination of the case by the Regional Court, the hearings listed for 15 November 1995 and 6 February 1996 were adjourned at the applicants’ request.
The court held three hearings - on 1 April, 24 June and 6 November 1996.
By judgment of 6 January 1997 the Regional Court quashed the District Court’s judgment of 2 August 1993 and referred the case back for renewed examination by that court.
The District Court held a hearing on 7 March, 14 May and 22 September 1997. One of the adjournments was caused by the plaintiffs’ failure to submit a relevant document.
By judgment of 7 October 1997 the District Court granted the restitution claim against the applicants. They appealed.
Before the Regional Court, the hearing listed for 9 January 1998 was adjourned owing to illness of one of the applicants.
On 6 May 1998 the Regional Court noted the applicants’ failure to amend their appeal in accordance with procedural requirements introduced in April 1998 and instructed them to do so.
At the hearing held on 5 October 1998 the court heard the parties and admitted evidence, including an expert’s report.
By judgment of 3 November 1998 the Regional Court upheld the lower court’s judgment of 7 October 1997. The applicants submitted a cassation appeal.
The Supreme Court of Cassation held a hearing on 21 September 1999.
By judgment of 14 March 2000 the Supreme Court of Cassation upheld the lower courts’ judgments of 1997 and 1998.
The relevant domestic law and practice have been set out in the Court’s judgment in the case of Velikovi and Others v. Bulgaria, cited above.
